UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
____________________________________
                                        )
ABDUL RAZAK ALI (ISN 685),              )
                                        )
              Petitioner,               )
                                        )
       v.                               )    Civil Action No. 09-745 (RCL)
                                        )
BARACK H. OBAMA, President              )
 of the United States, et al.,          )
                                        )
              Respondents.              )
____________________________________)

                                            ORDER

       Before the Court is respondents’ Motion [1152] for Leave to Amend the Factual Return

for petitioner (filed April 20, 2009). Petitioner opposed the Motion on several grounds, none of

which the Court finds convincing. Petitioner questions the persuasiveness of the inculpatory

material respondents seek to add to the Factual Return, but the Court’s liberal stance toward

amendments in this stage of a habeas proceeding does not consider the persuasiveness of

respondents’ factual return. Petitioner complains that amending the factual return at this time

will postpone consideration of petitioner’s Motion for Expedited Judgment (filed January 16,

2009). However, Judge Walton’s Supplemental Case Management Order (issued February 19,

2009) clearly indicated that motions for expedited judgment will not be considered until the

Court has determined the scope of respondents’ detention authority. This Court has not yet made

that determination,1 so petitioner would not be prejudiced by respondents’ amendment.


       1
        Petitioner’s case was transferred from Judge Walton to the undersigned member of the
Court on April 21, 2009. On April 22, Judge Walton issued his opinion setting forth the scope of
respondents’ detention authority. However, this Court has not yet made its own determination on

                                                1
        Because petitioner has failed to provide valid reason why the liberal stance toward

amendments should not apply in this situation, it is hereby

        ORDERED that respondents’ Motion [1152] for Leave to Amend the Factual Return for

petitioner is GRANTED.

        SO ORDERED.



               Signed by Royce C. Lamberth, Chief Judge, on May 13, 2009.




that issue.

                                                 2